DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 8/24/2022 is acknowledged. Claims 1-3, 9-10, 14, 23, 27-29, 34-35, 45-48, 51-52, 66, and 70-75 are pending. Claims 4-8, 11-13, 15-22, 24-26, 30-33, 36-44, 49-50, 53-65, and 67-69 are cancelled. Claims 1-3, 9-10, 14, 23, 27-29, 34-35, 45, and 70-75 are withdrawn. Claims 46-48, 51-52, and 66 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 8/24/2022, with respect to the objection to claim 46 and 112b rejection have been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of rejection for claims 46-48, 51-52, and 66 are new compared to the previous action due to the amendment, however rely on the same prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 46, 47, 48, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Anal. Chem. 2016, 88, 9746−9752).
Regarding claims 46, 47, 48, 51, and 52, Xie describes a compound of formula III:

    PNG
    media_image1.png
    229
    411
    media_image1.png
    Greyscale

(Figure 3 
    PNG
    media_image2.png
    200
    168
    media_image2.png
    Greyscale
, Xb is O, Yb is O, Lb1 is a bond, Lb3 is (CRz)u, Zb is N, Ab is 4-10 member hetero cycloalkyl, B is 5-10 member hetero aryl, Rz is C2-6 alkenyl, R8b is H, R10b is H, R11b and R12b are C2-alkyls, w and v are 1, u is 3. 
However Xie is silent to Lb2 is (CH)3 and ring Ab is selected from C6-10 aryl and 5-10 membered heteroaryl;
Xie describes Lb2 is (CH)2 and that different substituents can be placed at that site (figure 3). This suggests motivation to incorporate small changes to the site when optimizing for probe features (MPEP 2144.05(II)(b) “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”). Furthermore, there is a close structural similarity between the chemical compounds (MPEP 2144.09) as the only difference is the addition of a CH group.
Therefore it would have been obvious for one skilled in the art at the time of the invention to modify Lb2 with one additional carbon because this would be optimizing for probe features as suggested by Xie and there is a close structural similarity.
Xie describes Ab is a cycloalkyl and that different substituents can be placed at that site (figure 3). This suggests motivation to incorporate small changes to the site when optimizing for probe features (MPEP 2144.05(II)(b) “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”). Furthermore, there is a close structural similarity between the chemical compounds (MPEP 2144.09).
Therefore it would have been obvious for one skilled in the art at the time of the invention to modify Ab to be an aryl because this would be optimizing for probe features as suggested by Xie there is a close structural similarity.

Allowable Subject Matter
Claim 66 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Reference Xie et al. (Anal. Chem. 2016, 88, 9746−9752) describes the limitations of independent claim 47, however fails to teach or suggest the specific compound of claim 66.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claim 66.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
The applicant argues that (1) there is no motivation to select a specific compound as a lead compound, and (2) there is not a specific reason for the molecular modification.
In response to the applicant’s argument that (1) there is no motivation to select a specific compound as a lead compound, as clarified in the rejection above there is further motivation for obvious minor modifications to compounds provided in MPEP 2144.09 “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities”.
In response to the applicant’s argument that (2) there is not a specific reason for the molecular modification, as clarified in the rejection above there is further motivation for obvious minor modifications to compounds provided in MPEP 2144.09 “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797